Citation Nr: 0833564	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  07-06 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, 
Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at North Mississippi Medical Center 
on July 7, 2006.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran's dates of service have been reported as from 
October 1969 until June 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of the 
Department of Veterans Affairs Medical Center (VAMC) in 
Memphis, Tennessee.

The Board notes that, per an April 2007 telephone 
conversation reduced to writing, the veteran withdrew his 
request for a hearing before the Board.  The Board will 
proceed accordingly.


FINDING OF FACT

The veteran's emergency room treatment at North Mississippi 
Medical Center on July 7, 2006 was not such that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect that delaying removal of 
eyelid sutures which were asymptomatic and showing no signs 
of infection would result in placing the health or bodily 
functioning of that individual in serious jeopardy.


CONCLUSION OF LAW

The criteria for reimbursement or payment by VA of the cost 
of unauthorized medical services provided by North 
Mississippi Medical Center on July 7, 2006, have not been 
met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 C.F.R. 
§§ 17.120, 17.1002 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Congress has authorized the reimbursement for unauthorized 
emergency medical treatment under two statutory provisions, 
38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  The first statute 
applies to veterans either service connected for at least one 
disability at the time they sought treatment or who were 
participants in a vocational rehabilitation program.  The 
veteran does not contend, and it is not shown, that he is 
service-connected for any disability or is a participant in a 
vocational rehabilitation program.  As such, payment or 
reimbursement under 38 U.S.C.A. § 1728 is not warranted.

The Veterans Millennium Health Care and Benefits Act (Act), 
which became effective in May 2000, provides general 
authority for reimbursement for the reasonable value of 
emergency treatment furnished in a non-Department facility to 
those veterans who are active Department health-care 
participants who are personally liable for such non-VA 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725; 
38 C.F.R. §§ 17.1000-17.1008.

To be eligible for reimbursement under this authority, the 
veteran must satisfy the following criteria:

(a)	The emergency services were provided in a 
hospital emergency department or a similar 
facility held out as providing emergency care to 
the public.

(b)	The claim for payment or reimbursement for 
the initial evaluation and treatment is for a 
condition of such nature that a prudent layperson 
would have reasonably expected that delay in 
seeking medical attention would have been 
hazardous to life or health (this standard would 
be met if there were an emergency medical 
condition manifesting itself by acute symptoms of 
sufficient severity (including severe pain) that a 
prudent layperson who possesses an average 
knowledge of health and medicine could reasonably 
expect the absence of immediate medical attention 
to result in placing the health of the individual 
in serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily 
organ or part);

(c)	 A VA or other Federal facility/provider was 
not feasibly available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions could be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d)	 The claim for payment or reimbursement for 
any medical care beyond the initial emergency 
evaluation and treatment is for a continued 
medical emergency of such a nature that the 
veteran could not have been safely transferred to 
a VA or other Federal facility (the medical 
emergency lasts only until the time the veteran 
becomes stabilized);

(e)	At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the 
furnishing of such emergency treatment;

(f)	The veteran is financially liable to the 
provider of emergency treatment for the treatment;

(g)	The veteran has no coverage under a health-
plan contract for payment or reimbursement, in 
whole or in part, for the emergency treatment 
(this condition cannot be met if the veteran has 
coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or 
provider to comply with the provisions of that 
health-plan contract, e.g. failure to submit a 
bill or medical records within specified time 
limits, or failure to exhaust appeals of the 
denial of payment);

(h)	If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment; and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the 
provider.

(i)	The veteran is not eligible for reimbursement 
under 38 U.S.C. 1728 for the emergency treatment 
provided (38 U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited 
group of veteran's, primarily those who receive 
emergency treatment for a service-connected 
disability).

38 C.F.R. § 17.1002.

Because the provisions in 38 C.F.R. § 17.1002 are 
conjunctive, not disjunctive, all of the enumerated 
conditions must be met in order for the veteran to be 
entitled to payment or reimbursement for the unauthorized 
medical expenses.  See Melson v. Derwinski, 1 Vet. App. 334 
(1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).

The veteran reports having eye lid surgery at the Miami, 
Florida, VAMC on June 29, 2006.  He was scheduled for suture 
removal on July 7, 2006.  On July 6, 2006, he traveled to 
Tupelo, Mississippi for a family emergency wherein his father 
was undergoing emergency surgery at the North Mississippi 
Medical Center.  For the medical services in question, he 
relates the following conversation with personnel at North 
Mississippi Medical Center:

I asked hospital staff on July 7 about a VA 
facility near Tupelo.  I was told that the 
nearest facility was Memphis or Jackson, MS.  I 
then asked the emergency room personnel if it was 
urgent that the stitches be out.  They spoke to a 
plastic surgeon at the hospital and determined 
that because of the sensitivity and type of 
stitches used in the eye lids that they should 
come out that day, since it had been over a week.

The emergency room doctor then removed the 
stitches.

The emergency room records from North Mississippi Medical 
Center on July 7, 2006 reflect that the veteran arrived 
ambulatory from home.  He was requesting suture removal of 
the eyelid, indicating that he could not make a scheduled 
appointment for suture removal in Florida due to the critical 
condition of his father who was a patient in the hospital.  
As a result, he was requesting suture removal.  

Importantly, the veteran's condition was classified as 
"NONEMERGENT" in nature, providing evidence against this 
claim.  His eyelids sutures were found to be intact with no 
drainage, redness, or signs of infection.  He otherwise 
presented with no complaints.  His case was discussed with a 
plastic surgeon on call, and the sutures were removed without 
difficulty or known complications.

After a careful review of the evidence, the Board must find 
that the medical services performed by North Mississippi 
Medical Center on July 7, 2006 were not of such a nature that 
a prudent layperson would have reasonably expected that delay 
in seeking medical attention would have been hazardous to 
life or health.  In this respect, the veteran had no acute 
symptoms or pain.  There is no medical showing that the 
health of the veteran was in serious jeopardy, or that the 
integrity of any bodily organ or part was in jeopardy.  

The veteran states that the plastic surgeon for the North 
Mississippi Medical Center provided a medical assessment that 
his stitches should be removed that day.  Even if true, this 
statement does not establish that an actual emergency 
situation existed.  To the contrary, the emergency room 
records indicated that the veteran's situation was 
"NONEMERGENT" in nature.  

The Board is sympathetic to the veteran's predicament 
inasmuch as he sought the medical services in question during 
a family emergency.  However, the Board finds no reasonable 
basis to conclude on the facts of this case that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect that delaying removal of 
eyelid sutures which were asymptomatic and showing no signs 
of infection would result in placing the health or bodily 
functioning of that individual in serious jeopardy.

Importantly, even if the sutures had to be removed that day 
(or the veteran believed they needed to be removed that day 
based on his talk with the private doctor) rather than the 
next, there is no indication that the veteran ever attempted 
to contact the VA and reschedule his appointment for that 
day.

Accordingly, the Board finds that the veteran has not 
established that his medical condition was emergent in nature 
as contemplated under the Millennium Act.  As the criteria of 
38 C.F.R. § 17.1002(b) have not been satisfied, the veteran 
is not entitled to reimbursement or payment for the cost of 
unauthorized medical services provided by North Mississippi 
Medical Center on July 7, 2006.  

In conclusion, for the reasons expressed above, the Board 
finds that the preponderance of the evidence is against 
reimbursement or payment for the cost of unauthorized medical 
services provided by North Mississippi Medical Center on July 
7, 2006, under the provisions of both 38 U.S.C.A. §§ 1725 and 
1728.  The benefit of doubt rule does not apply.  Ortiz v. 
Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).  The appeal 
is therefore denied.

As a final matter, on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law with significant changes in VA's duty to 
notify and assist.  Regulations implementing the VCAA have 
also been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  There is no indication in the VCAA that Congress 
intended the act to revise the unique, specific claim 
provisions of Chapter 17, Title 38 of the United States Code.  
See 38 C.F.R. §§ 17.123-17.132; see also Barger v. Principi, 
16 Vet. App. 132, 138 (2002). 

In any event, a pre-adjudicatory letter from the Memphis, 
Tennessee, VAMC notified the veteran of the types of evidence 
and/or information deemed necessary to substantiate his 
claim, the relevant duties on the part of himself and VA in 
developing his claim, and for the veteran to send in any 
evidence in his possession that is pertinent to his claim.  
See, e.g., 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The downstream issues of 
establishing a disability rating and effective date of award 
for a service connection claim have no bearing in a claim 
filed under either 38 U.S.C.A. §§ 1725 or 1728.  See, e.g., 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, the record contains the emergency room treatment 
records in question, and the totality of the evidence of 
record is sufficient to make a decision on the claim.  See, 
e.g., 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Significantly, 
the veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further assistance to the veteran 
would be required on behalf of the veteran even under the 
VCAA requirements.  See, e.g., Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).
ORDER

The claim of entitlement to payment or reimbursement of 
unauthorized medical expenses incurred at North Mississippi 
Medical Center on July 7, 2006, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


